Citation Nr: 0518194	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  97-32 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating, on appeal from the 
initial award of service connection for residuals of a 
fracture of the nose.

2.  Entitlement to a compensable rating, on appeal from the 
initial award of service connection for residuals of 
fractures of the mandible and right jaw.

3.  Entitlement to a compensable rating, on appeal from the 
initial award of service connection for bilateral impaired 
hearing.

4.  Entitlement to a compensable rating, on appeal from the 
initial award of service connection for residuals of removal 
of ganglion cyst, right dorsal wrist.

5.  Entitlement to a compensable rating, on appeal from the 
initial award of service connection for residuals of removal 
of macule, right eye, and bilateral pterygium.

6.  Entitlement to a compensable rating, on appeal from the 
initial award of service connection for right ankle sprain.

7.  Entitlement to a compensable rating, on appeal from the 
initial award of service connection for left ankle sprain.

8.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
frostbite, fingers of right hand.

9.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for low 
back strain.

10.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
melasma, bilateral cheek.

11.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
keloid of the chest.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from June 1975 to August 1996.

This appeal is from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), serving as agency of original jurisdiction (AOJ) 
in this case.

The original rating decision adjudicated 13 issues.  The 
veteran responded to a November 1996 notice of the decision 
with a December 1996 statement styled as a notice of 
disagreement (NOD) expressing general disagreement with the 
rating decision.  It did not identify specific determinations 
with which the veteran disagreed.  The AOJ rejected the 
statement as an NOD for lack of specificity, and in a 
December 1996 letter, advised the veteran to identify the 
issues with which he disagreed.  The veteran's response of 
March 1997 identified issues 1, 2, 6, 7, 8, and 12 of the 13 
enumerated issues.  In October 1997, the AOJ issued a 
statement of the case (SOC) addressing all 13 issues.  In 
November 1997, the veteran perfected his appeal as to the 11 
issues addressed in this decision.

The Board of Veterans' Appeals (Board) is uncertain of the 
AOJ's rationale for rejecting the initial general NOD, then 
disregarding the requested specific NOD to issue an SOC 
responsive to the initial NOD.  During the eight years his 
appeal has been pending, VA has performed as if it construed 
the December 1996 NOD as pertaining to all 13 issues in the 
November 1996 rating decision.  It construed the substantive 
appeal as valid as to 11 of those.  The Board construes the 
December 1996 NOD as sufficient as to the issues listed above 
and deems them within the Board's jurisdiction.

The veteran has mentioned tinnitus in several audiometry 
examinations.  He told the May 1998 spine examiner that it 
started after noise exposure in service.  He told the July 
2004 VA examiner that he thinks the humming noise started 
after he had a seizure, which was after his retirement from 
service.  The matter is referred to the AOJ to ascertain 
whether the veteran wishes to claim entitlement to service 
connection for tinnitus.

The veteran is service-connected for lumbar strain.  A lumbar 
x ray study in service revealed narrowing of the L5-S1 
intervertebral space and a private physician made a similar x 
ray finding in May 2003, diagnosing degenerative disc disease 
and possible radiculopathy.  This evidence reasonably raises 
a claim for service connection for degenerative disc disease 
with intervertebral disc syndrome.  The matter is referred to 
the AOJ to ascertain whether the veteran wishes to claim 
entitlement to service connection for degenerative disc 
disease with intervertebral disc syndrome.

The issues of higher initial rating for melasma, bilateral 
cheek, and keloid of the chest are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's fractured nose is asymptomatic and causes 
no obstruction in breathing.

2.  The veteran had no reduction in inter-incisal range of 
motion prior to May 4, 2004, on which date he had 35 
millimeters of inter-incisal range of motion.

3.  The veteran has bilaterally impaired hearing with 
measurements of average puretone thresholds during the period 
from June 1996 to July 2004 in the range 19 decibels to 55 
decibels for the right ear and 55 decibels to 65 decibels in 
the left ear, with speech discrimination in the range 100 
percent to 92 percent in the right ear and 92 percent to 68 
percent in the left ear, with no set of measurements showing 
a puretone threshold at 55 decibels or higher for all four 
averaged frequencies, and no set of measurement showing a 
puretone threshold of 30 decibels or less at 1000 Hertz with 
a simultaneous puretone threshold of 70 decibels or more at 
2000 Hertz.

4.  The veteran has full range of motion of the right wrist, 
and other complaints of pain and weakness are unrelated to 
the service-connected excision of a ganglion cyst from the 
dorsum of the right wrist.

5.  Neither the removal of a macule from the right eye, nor 
the pterygium of the right eye, nor the pterygium or 
pinguecula (variously diagnosed) of the left eye has impaired 
the veteran's vision in any way.

6.  The veteran is without objective residual signs or 
functional impairment of a right ankle sprain.

7.  The veteran is without objective residual signs or 
functional impairment of a left ankle sprain.

8.  The veteran suffers seasonal cold sensitivity and 
numbness of fingers of the right hand without tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x ray abnormalities.

9.  The veteran has chronic low back pain without muscle 
spasm, with slight limitation of motion, with all of multiple 
measurements of range of motion revealing painless flexion to 
90 degrees or more or the sum of ranges of flexion, 
extension, lateral flexion bilaterally and rotation 
bilaterally greater than 120 degrees, with affirmative 
finding of no intervertebral disc syndrome on June 2004 
examination.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
residuals of a fracture of the nose were not met on the 
effective date of service connection and have not since been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97 
Diagnostic Code 6599-6502 (2004).

2.  The schedular criteria for a compensable rating for 
residuals of fractures of the left mandible and right jaw 
area were not met from the effective date of service 
connection until May 4, 2004.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.150, Diagnostic Code 9999-9904, 9905 
(2004).

3.  The schedular criteria for a compensable rating for 
residuals of fractures of the left mandible and right jaw 
area were met on May 4, 2004.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.150, Diagnostic Code 9999-9905 (2004).

4.  The schedular criteria for a compensable rating for 
bilateral impaired hearing were not met on the effective date 
of service connection and have not since been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 4.86, 
Diagnostic Code 6100 (2004).

5.  The schedular criteria for a compensable rating for 
residuals of removal of a ganglion cyst from the dorsum of 
the right wrist were not met on the effective date of service 
connection and have not since been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Code 7819-
5215 (2004).

6.  The schedular criteria for a compensable rating for 
residuals of removal of a macule, right eye and bilateral 
pterygium were not met on the effective date of service 
connection and have not since been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6015-6034 
(2004).

7.  The schedular criteria for a compensable rating for a 
right ankle sprain were not met on the effective date of 
service connection and have not since been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2004).

8.  The schedular criteria for a compensable rating for a 
left ankle sprain were not met on the effective date of 
service connection and have not since been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2004).

9.  The schedular criteria for a rating in excess of 10 
percent for residuals of frostbite of fingers of the right 
hand were not met on the effective date of service connection 
and have not since been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 7122 (2004).

10.  The schedular criteria for a rating in excess of 10 
percent for lumbar strain were not met on the effective date 
of service connection and have not since been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.71a, Diagnostic 
Code § 5295 (1996); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal is from the initial rating assigned upon awarding 
service connection.  The entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, the appellant is not prejudiced by the 
Board's consideration of staged ratings.  The RO has executed 
multiple ratings during the long history of this appeal, 
considering evidence as it entered the record.  The appellant 
has argued the merits of the claim coincident with various 
submissions of evidence and subsequent rating decisions.  A 
staged rating under Fenderson, 12 Vet. App. 119, is little 
different.  Therefore, the appellant suffers no deprivation 
of due process in the Board's action.

In review of disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2004); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

The veteran applied for service connection for the 
disabilities concerned in this decision the month after he 
retired from active service.  The initial ratings were based 
on service medical records with the first VA examination in 
May 1998.  For completeness in review of the appeal from the 
initial rating, the Board has reviewed service medical 
records for the purpose of ascertaining the level of 
disability at separation.

I.  Residuals of a Fracture of the Nose

The veteran's disability is not specifically listed in the VA 
Rating Schedule, and so is rated by analogy to traumatic 
deviation of the septum.  38 C.F.R. §§ 4.20, 4.27, 4.97, 
Diagnostic Code 6502.

A deviated septum is compensated 10 percent if there is a 50 
percent obstruction of each nasal passage or a 100 percent 
obstruction of one nasal passage.  The veteran has not 
presented with such a degree, or nearly such a degree, 
38 C.F.R. § 4.7 (2004), of obstruction of either or both 
nasal passages at any time pertinent to this appeal.  A 
contemporaneous x ray study of December 1983 showed the 
fracture and no deviation of the septum.  Service medical 
records for over a year prior to separation are without 
complaint or notation of difficulty breathing or obstruction 
of nasal passages.  The veteran's fracture of the nose was 
found not to interfere with his breathing on VA examination 
in May 1998 and on VA examination in May 2004.  There is 
possibly some discrepancy in the record whether the veteran 
has a deviated septum.  The May 1998 VA examination found 
none and an August 2000 VA examination noted nasal deviation 
to the left.  No examiner has reported obstruction of 
breathing.  For these reasons, the Board finds that the 
symptoms associated with the appellant's residuals of a 
fracture of the nose must fail.  His symptoms to not fall 
within those required in the code for a compensable 
evaluation.  

The veteran testified in March 1998 that after exercise, his 
right nostril drains for about 45 minutes and then feels 
obstructed and he experiences smelling the odor of almonds, 
which irritates his eyes.  The veteran testified that his 
physician told him he would smell things others do not for 
his entire life.

The veteran's testimony is not corroborated by any notation 
of such post-exercise obstruction, although the record 
contains treatment records from multiple specialists, 
including specialists who treated him after a post-service 
brain infarction and onset of a seizure disorder, nor is the 
veteran's report of olfactory phenomena reported in the 
medical record.  The Board need not find as to the 
credibility of the veteran's testimony on this point, because 
even if true in all respects, it is not evidence of the type 
of morphological obstruction of his nasal passages required 
for a compensable rating, nor are spurious olfactory 
phenomena an element of his service-connected residuals of a 
fracture of the nose.

The clear preponderance of the evidence is that VA correctly 
rated the veteran's fracture of the nose noncompensably 
disabling initially and thereafter.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6502.

II.  Residuals of Fractures of the Left Mandible and Right 
Jaw

The veteran's service medical records do not show any 
complaints or residuals of fractures of the left mandible and 
right jaw for more than a year prior to his retirement.  X 
ray studies of August 1978, at the time of the veteran's 
first jaw fractures, showed asymmetry of the 
temporomandibular joints with one millimeter joint space on 
the left in the closed position versus three millimeters 
joint space on the right in closed position, but no other 
bone abnormality.

VA initially rated the veteran's disability by analogy, 
38 C.F.R. § 4.20 (2004), to malunion of the mandible.  
38 C.F.R. § 4.150, Diagnostic Code 9904.  Malunion of the 
mandible is rated 0, 10, or 20 percent disabling depending on 
the amount of displacement of the malunited mandible and the 
degree of motion of the mandible and loss of masticatory 
function.  The service medical records and VA examination and 
treatment records from June 1998 to May 2004 show no 
displacement of the mandible and no loss of masticatory 
function.

There are contradictory medical findings about bone loss of 
the maxilla and mandibles.  The June 1998 VA examiner 
reported moderate generalized bone loss of the maxilla and 
mandible.  The May 2004 VA examiner reported there is no bone 
loss found on x-ray.  This is the more probative finding, 
because the June 1998 report did not note any x-ray or 
otherwise identify the objective basis of the finding, and 
the July 2004 report referenced x-ray studies.  The latter 
finding is also consistent with the August 1978 x ray in 
service.  The May 2004 study also revealed no displacement of 
the condyles or residual evidence of nonunion of the 
mandibular fracture.

The veteran repeatedly reported some popping or other 
discomfort in the temporomandibular joint on the right, which 
the May 1998 examiner felt was probably due to the prior 
fracture.  This finding is not compensable under any 
diagnostic code for the maxilla or mandible.  See 38 C.F.R. 
§ 4.150 (1996); see also 38 C.F.R. § 4.150 (2004).  
Impairment of the temporomandibular articulation is rated 
based on limitation of inter-incisal range of motion.  VA 
examinations in January 2003 found full range of inter-
incisal range of motion and of lateral and protrusive 
excursion of the jaw.

On VA examination on May 19, 2004, the examiner found a 
slight decrease in maxillary opening and left 
temporomandibular joint clicking with pain.  The inter-
incisal range was restricted to 35 millimeters.

The veteran's TMJ complaints would be compensable if the pain 
resulted in loss of inter-incisal range of motion.  
Diagnostic Code 9405.  There is no evidence of such loss 
prior to May 19, 2004.  The finding of 35 millimeters of 
inter-incisal range at that examination comports with a 10 
percent rating by analogy to limitation of the TMJ 
articulation.  Id.

The effective date is the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2004).  This case, as the Court has distinguished, is not a 
claim for increased rating.  Fenderson, 12 Vet. App. 119.  
Consequently the rule does not apply that provides that the 
effective date of an increase in compensation based on an 
increase in disability is the earliest date it is factually 
ascertainable if the claim is filed within one year from the 
increase in disability, otherwise the date of the claim.  See 
38 C.F.R. § 3.400(o)(2) (2004).  This staging of the rating 
is not in response to a claim of an increase in disability, 
but rather in response to a disagreement with the initial 
rating.  In this context, the general rule of effective dates 
controls.  Effective dates of compensation ratings are in 
accordance with the facts found.  38 C.F.R. § 3.400(a) 
(2004).

III.  Impaired Hearing

Compensation ratings for impaired hearing are derived from 
the application in sequence of two tables.  See 38 C.F.R. 
§ 4.85(h), Table VI or VIa and Table VII (2004).  Table VI 
correlates the average pure tone threshold, measured in 
decibels (dB) (the sum of the 1000, 2000, 3000, and 4000-
Hertz (Hz) thresholds divided by four) with the ability to 
discriminate speech (based one use of the Maryland CNC word 
list to determine speech discrimination), providing a Roman 
numeral to represent the correlation.  Each Roman numeral 
corresponds to a range of thresholds (in decibels) and of 
speech discriminations (in percentages).  If the veteran 
cannot accomplish the speech discrimination because of a 
language impediment or certain other exceptional 
characteristics of his or her hearing, see 38 C.F.R. § 4.86 
(2004), table VIa is used, producing a roman numberal based 
on pure tone threshold only.  The table is applied separately 
for each ear to derive the values used in Table VII.  Table 
VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI or VIa.  See 38 C.F.R. § 4.85 (2004).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) 
(2004).  Additionally, when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately. 38 C.F.R. § 
4.86(b) (2004).

The veteran testified at his March 1998 hearing that his 
hearing loss has become more severe since his retirement from 
service.  The audiometry reports of June 1996, May 1998, 
November 2002, February 2003, and July 2004 confirm a 
trending of increasingly impaired hearing.  The veteran's 
testimony that he perceives his hearing as worsening is 
credible.  Unfortunately, the purely formulaic manner in 
which VA evaluates hearing loss requires that there be 
changes in impairment of defined increments to make a 
difference in the amount of compensation awarded.  The rating 
schedule shows, by use of discrete values, that it does not 
adjust compensation on a continuous scale, but in discrete 
increments.  The rating of impaired hearing, governed by 
these formulas and tables, is not amenable to an award of the 
next higher rating based on near approximation of the 
criteria for the next higher rating.  See 38 C.F.R. § 4.7 
(2004).  To do so would render the halfway point between the 
increments provided by regulation the true dividing point 
between ratings and render the regulation impracticable to 
administer.

Performing the arithmetic calculations on the puretone 
threshold data from each of the hearing tests performed, 
taking each average puretone threshold, and factoring in the 
speech recognition performance from each hearing test results 
in a noncompensable rating when table VII is applied to the 
data from each test in turn.  None of the data obtained from 
any of the tests meet the criteria for electing between the 
use of Table VI and Table VIa.  38 C.F.R. § 4.86 (2004).

In short, the veteran had noncompensably impaired hearing 
bilaterally on the effective date of service connection, and 
he has had noncompensably impaired hearing bilateral 
continuously thereafter.



IV.  Residuals of Excision of Right Wrist Ganglion Cyst

In service, the veteran underwent surgical excision of a 
ganglion cyst from the dorsum of the right wrist.  The AOJ 
granted service connection and rated the disability 
noncompensably disabling because there was no limitation of 
motion of the wrist.  Ganglion cyst is not listed in the VA 
Rating Schedule.  The AOJ identified it as analogous to a 
neoplasm of the skin, 38 C.F.R. § 4.118, Diagnostic Code 
7819, and rated it for the effect on the part involved based 
on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  When an unlisted condition is rated, the diagnostic 
code is built up of two numbers identifying the body part or 
system with the last two numbers "99" assigned.  38 C.F.R. 
§ 4.27 (2004).  When a disease is rated based on a residual 
condition, the diagnostic code identifying the disease is 
listed first, followed after a hyphen by the diagnostic code 
for the residual impairment.  Id.  In this case, the ganglion 
cyst is a new, nonmalignant growth, or neoplasm, and, post-
excision, the condition is rated for any residual impairment.  
The correct coding of the disability is 7819-5215.

Limitation of motion of the wrist is rated 10 percent 
disabling if dorsiflexion is less than 15 degrees or if 
palmar flexion is limited in line with the forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2004).

Service medical records show no complaints about the wrist 
for more than two years prior to the veteran's retirement 
from service.  VA outpatient treatment records of January 
2000 show the veteran complained of right wrist pain.  He 
reported that he worked for the post office and "threw 
mail" for long periods of time.  Examination was negative.  
Electrodiagnostic testing of January 2000 was negative for 
carpal tunnel syndrome.  Subsequent VA outpatient records of 
August 2001 and April 2002 show the veteran seeking treatment 
for right wrist pain.  Findings on examination are repeatedly 
essentially normal.  An August 2001 x ray study of the wrist 
was normal.  There was an impression at that time of 
DeQuervain's tenosynovitis.  

On VA compensation examination of February 2003, the examiner 
reported review of the veteran's claims file, noting removal 
of the right dorsum ganglion cyst in service.  The veteran 
complained  of volar pain when picking up objects, which the 
examiner opined seemed unrelated to removal of the cyst, 
occasional weakness, and occasional sounds in the wrist with 
motion.  The examiner found full range of motion and 
diagnosed musculoskeletal sprain unrelated to removal of the 
cyst.  VA compensation examination of June 2004 essentially 
noted the same complaints and found full range of motion and 
no objective impairment of the wrist.

Taking the veteran's reports of pain, weakness, and other 
symptoms as credible, the residuals of removal of the 
ganglion cyst must be rated noncompensably disabling, because 
he has full range of motion and his complaint were found 
medically unrelated by an informed, uncontradicted medical 
opinion.

The preponderance of the evidence is against awarding a 
compensable rating for residuals of the removal of a ganglion 
cyst from the dorsum of the right wrist for any period 
currently under review.

V.  Macule and Pterygium of the Right Eye and Pterygium of 
the Left Eye

The veteran had a macule removed from his right eye in 
service.  He has a pterygium of the right eye.  Examinations 
from March 1996 in service to June 2004 by VA variously 
reported the dimension as between 1 mm. and1.5 mm.  The left 
eye has a small structure at the nasal aspect variously 
called a pterygium in a service eye examination of August 
1994 and on VA examination in January 2003 and a pinguecula 
on VA examination of June 2004.  The veteran has a refractive 
error of the eyes, which by consensus of all examination 
reports of record is correctable 20/20 with spectacles.  (As 
an aside, refractive error of the eye is not a disability for 
VA compensation purposes and may not be service-connected. 38 
C.F.R. § 3.303(c).)

A macule is rated as a new growth, based on the visual 
impairment it causes, unless it is healed, when it is rated 
based on the residuals.  38 C.F.R. § 4.84a, Diagnostic Code 
6015 (2004).  The veteran's macule, post-removal, is rated on 
residuals.  The pterygia are rated on loss of vision, if any.  
38 C.F.R. § 4.84a, Diagnostic Code 6034 (2004).

The veteran testified in March 1998 and told a VA examiner in 
January 2003 that his eyes get red and irritated 
occasionally.  This condition, assuming for discussion it is 
attributable to his service-connected condition, does not 
amount to a compensable disability.  The veteran suffers no 
loss of or other impairment of vision attributable to post-
operative macula of the left eye or to pterygia.  The initial 
noncompensable rating is shown correct by a preponderance of 
the evidence, and a preponderance of the evidence shows it is 
correctly rated noncompensable thereafter.

VI.  Ankles

The veteran's ankles are rated separately.  They are by 
conveniently discussed together, because the evidence of 
record uniformly shows no difference in their pathology to 
warrant separate discussion.

The veteran's ankle sprains are unlisted conditions, 
38 C.F.R. § 4.27 (2004), rated based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2004).  Moderate 
limitation of motion is rated 10 percent disabling.  Marked 
limitation of motion is rated 20 percent disabling.  Less 
than moderate limitation of motion is rated noncompensably 
disabling, because any condition that does not manifest a 
compensable degree of impairment is rated 0 percent.  
38 C.F.R. § 4.31 (2004).

There is no mention of the veteran's ankles in the service 
medical records for two years prior to his retirement.  He 
testified in March 1998 that his ankle gives way and that he 
needs to sit for five to 10 minutes occasionally during the 
day because his ankles ache and it becomes painful to walk.  
He reported that he had no swelling of the ankles or 
limitation of motion.

VA examination in May 1998, February 2003, and June 2004 
shows the veteran's ankles without any residual disability.  
A May 1998 x-ray study was negative.  Ranges of motion were 
full on each examination.  In February 2003 the veteran 
reported having no residual disability, no pain, no laxity, 
no redness, no swelling, no need for braces, no complaints of 
any kind, and he had not sought treatment for either ankle.  
The June 2004 examiner noted the veteran's denial of any 
complaints about his ankles or any assertion of disability 
due to them.

The objective evidence outweighs the veteran's March 1998 
testimony as a basis for rating his ankle disabilities.  Even 
crediting the accuracy of the veteran's March 1998 report of 
occasional pain, 38 C.F.R. § 4.40, 4.45 (2004), the clear 
preponderance of the evidence is that neither ankle has a 
compensable disability.

VII.  Residuals of Frost Bite of the Fingers of the Right 
Hand

Service medical records show a diagnosis of frostbite of the 
right index finger and thumb in January 1987.  There was no 
complaint or finding of residuals of frostbite during the two 
years prior to the veteran's retirement from service.

The veteran testified in March 1998 that he has cold 
sensitivity in his right index finger and thumb.  He 
testified that the fingers turn very red and ache and peal 
constantly in the winter, and he has no feeling in the 
fingertips at that time.

VA examination in May 1998 and in February 2003 found his 
right hand normal and without residuals of frostbite.  The 
May 1998 examiner's impression was that frostbite had 
resolved without problem.  The February 2003 examiner's 
impression, based on the veteran's report, was minimal cold 
injury residuals of he volar surface of the fingertips of the 
right hand.

VA and private medical treatment records from January 1999 to 
March 2004 are devoid of any notation of treatment or even 
complaint regarding the fingers of the right hand.

Cold injury (frostbite) is rated 10 percent for arthralgia or 
other pain, numbness or cold sensitivity.  For a 20 percent 
rating, in addition to any of those symptoms, there must be 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhydrosis, or x ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  The pealing of the fingers is undocumented 
despite a wintertime VA examination and full opportunity to 
call attention to such a condition on the several visits to 
VA primary care clinic documented in the claims file.  
Likewise, none of the other criteria of a rating in excess of 
the initial and current 10 percent is demonstrated by 
objective evidence.  No criterion of a rating greater than 20 
percent is in evidence.

The preponderance of the evidence is that the veteran was 
correctly rated 10 percent disabled by residuals of frostbite 
initially, and that 10 percent has remained the correct 
rating since.

VIII.  Lumbar Strain

The veteran is service connected for lumbar strain.  The 
veteran is not service-connected for degenerative disc 
disease.  See Introduction, supra.  There is no diagnosis of 
arthritis of the lumbar spine.  He had complains of radiation 
to the right lower extremity in May 2003, felt on private 
examination showing degenerative disc disease at L5-S1 by x 
ray study possibly to be radiculopathy.  A Dr. Mayer followed 
the veteran in June and August 2003.  In June 2003, Dr. Mayer 
found a slightly decreased intervertebral disc space between 
L5 and S1 consistent with and unchanged from that shown in a 
2000 x ray study.  The veteran was tender to palpation at the 
sciatic notch, but the spine was otherwise normal.  In August 
2003, Dr. Mayer found the sciatica resolved.  The single 
episode of sciatica from May to August 2003 without prior or 
subsequent complaints or findings is not shown to have been 
attributable to the service-connected lumbar strain.  It does 
not represent a basis to stage the rating for those four 
months.

VA amended the regulations governing rating of spine 
disorders during the pendency of this appeal.  Compare 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1996) with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2004) (effective Sep. 26, 
2003).  The changes in the rating criteria do not affect the 
veteran's disability rating in this case.  Under either set 
of rating criteria, the objective manifestations of his 
lumbar strain show a noncompensable limitation of motion with 
a compensable rating warranted because of the veteran's 
credible reports of fatigue related to pain.  See 38 C.F.R. 
§§ 4.40, 4.45 (2004).

The salient feature of the evidence of record is the 
clinically consistent findings regarding the function of the 
veteran's low back.  In service in March 1996, the veteran 
had mild tenderness of the low back with increased pain with 
right leg raising; neurologic findings were nonfocal, i.e., 
not shown physiologically related to pathology at an 
identifiable location.  The veteran was felt to have 
mechanical low back pain, i.e., pain related to the way he 
moved his back.

The veteran testified in March 1998 that his low back had 
become worse since his retirement from service.  He reported 
inability to stand upright in the morning.  He reported a 
reduction in flexion and increased muscle spasms.

VA examination in May 1998, private examination in December 
2000, VA examination in February 2003, and VA examination of 
June 2004 all show flexion of 90 degrees or greater on all 
reports except for June 2004,when flexion was to 80 degrees, 
extension of 30 degrees or greater, lateral flexion of 20 
degrees or greater, and rotation of 30 degrees or better.  
Under the older rating criteria, these ranges of motion are 
less than slight to a noncompensable degree, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1996).  Applying the newer 
rating criteria, all examinations in which the ranges of 
motion were measured for flexion, extension, lateral flexion 
bilaterally, and rotation bilaterally documented ranges that 
sum to greater than 235 degree with or without pain, which is 
also noncompensable.  38 C.F.R. § 4.71a, General Formula for 
Rating Diseases and Injuries of the Spine, Diagnostic Code 
5237 (2004).  Except for the veteran's episode of sciatica 
from May to August 2003, there are negative neurologic 
findings, and only occasional findings of midline or muscle 
tenderness.  There is no report of frank muscle spasm in VA 
or private examination or treatment records.  The veteran's 
June 2004 subjective complaints on VA examination well typify 
his complaints and impairments throughout the record.  He 
said his back felt tight and stiff with a dull ache.  He 
stated that he had chronic low back pain of about 6 on a 
scale of 1 to 10 (10 maximum).  He reported that he had 
increased pain about once a week with any increase in 
strenuous activity or heavy lifting, increased bending, or 
prolonged sitting.  No examiner reported painful motion.  The 
objective findings were predominantly of muscle pain.

VA regulations throughout the pendency of the veteran's 
appeal have required that disability ratings be based on 
objective evidence of subjective symptomatology.  See 
38 C.F.R. §§ 4.2, 4.40, 4.45, 4.59 (1996-2004).  Thus, the 
veteran's testimony and complaint of pain must be placed in 
context of the pathology revealed on examination and 
objective evidence of the impairment resulting from the 
veteran's reported low back pain.  There are enough objective 
VA and private medical reports of tenderness to justify the 
10 percent rating in effect under either the older rating 
criteria for lumbar strain, 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1996), or the newer rating criteria.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004), when the 
credible reports and findings of tenderness are considered.

The veteran had been correctly rated from the effective date 
of service connection to the present as 10 percent disabled 
by lumbar strain.  The preponderance of the evidence is 
against a higher rating for any part of the time under 
review.

IX.  Duty to Notify and to Assist

Finally, in a letter of June 2003, VA discharged its 
obligation under the Veterans Claims Assistance Act of 2000 
(VCAA) to notify the veteran of the information and evidence 
necessary to substantiate his claim and of his and VA's 
respective obligations to produce or obtain such information 
and evidence.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  This notice unavoidably post-
dated the initial adjudication of the ratings subject to 
appellate review, because that rating pre-dated the VCAA.  
However, the veteran's produced additional evidence in 
response to the notice, and VA readjudicated the claims at 
issue prior to transferring the case for appellate review.  
These actions essentially cured the error in the timing of 
notice.  The Board's review at this time does not prejudice 
the veteran's claim.

VA obtained all evidence pertinent to the issues decided in 
this appeal of which it had notice, examined the veteran 
multiple times, including recently, to ensure contemporaneous 
information responsive to changes in rating criteria.  VA did 
not fail to obtain any evidence.  VA has discharged its duty 
to assist the veteran to obtain evidence in his case.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).


ORDER

Compensable ratings initially or for any period thereafter 
for residuals of a fracture of the nose; bilateral impaired 
hearing; residuals of removal of ganglion cyst, dorsum right 
wrist; residuals of removal of a macule, right eye, and 
bilateral pterygium; right ankle sprain; and left ankle 
sprain are denied.

A compensable rating for residuals of fractures of the left 
mandible and right jaw areas is denied prior to May 19, 2004.

A 10 percent rating for residuals of fractures of the left 
mandible and right jaw areas is granted from May 19, 2004, 
subject to the regulations governing monetary benefits.

Ratings in excess of 10 percent initially or for any period 
thereafter for frostbite, fingers of the right hand, and for 
low back strain are denied.


REMAND

Two VA compensation examination reports on the veteran's 
melasma, February 2003 and June 2004, have advised to see the 
color photographs.  None are in the claims file.  The 
veteran's appearance is a criterion for rating the 
disability.  Despite the addition of objectifying guidance in 
the rating criteria for skin conditions of the face, 
evaluating appearance retains an element of subjectivity, and 
it would assist the Board to decide the veteran's appeal to 
see color photographs.

The veteran has stated repeatedly that his keloid of the 
chest becomes pruritic at approximately six-month intervals.  
See Feb. 2003 VA examination report.  A July 2000 treatment 
record from King's Daughters Clinic received in October 2003 
noted the veteran's report of past treatment at Scott & White 
Hospital.  The veteran has not authorized VA to obtain 
records from that facility, although VA notified him in June 
2003 of his obligation to inform VA of the locations of 
treatment for the disabilities for which he seeks a higher 
rating.  Given that the records in question predate the 
notice letter by several years, the AOJ can assist the 
veteran in this matter to the extent of explicitly requesting 
authorization to obtain records from Scott & White Hospital.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to authorize VA 
to obtain all records from Scott & White 
Hospital pertaining to examination or 
treatment of the keloid on his chest, and 
obtain those records.  Advise the veteran 
that he has a regulatory obligation to 
cooperate with VA's efforts to assist him 
with his claim for a higher rating for 
his keloid.

2.  Obtain the color photographs of the 
veteran's melasma referenced in the VA 
skin examination reports of February 2003 
and June 2004, and Associate any 
information obtained with the claims 
file.

3.  If and only if the color photographs 
referenced in the February 2003 or June 
2004 examination report cannot be 
associated with the claims file, schedule 
the veteran for a dermatology examination 
to document the course and status of the 
veteran's melasma by clinical interview, 
current examination, and unretouched 
color photographs, which are to be 
submitted to the AOJ with the examination 
report.  Provide the examiner with the 
claims file for review in conjunction 
with the examination.

4.  Readjudicate the claims for a higher 
initial rating for melasma and for keloid 
of the chest.  If either claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


